Name: Commission Implementing Regulation (EU) 2016/1852 of 19 October 2016 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  criminal law
 Date Published: nan

 20.10.2016 EN Official Journal of the European Union L 284/5 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1852 of 19 October 2016 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), and in particular Article 30 thereof, Whereas: (1) Chapter V of Regulation (EC) No 1005/2008 lays down procedures for the identification of fishing vessels engaged in illegal, unreported and unregulated fishing (IUU) as well as procedures for establishing a Union list of such vessels (the Union list). Article 37 of that Regulation provides for actions to be taken against fishing vessels included in that list. (2) The Union list was established by Commission Regulation (EU) No 468/2010 (2) and subsequently amended by Implementing Regulations (EU) No 724/2011 (3), (EU) No 1234/2012 (4), (EU) No 672/2013 (5), (EU) No 137/2014 (6), and (EU) 2015/1296 (7). (3) According to Article 30(1) of Regulation (EC) No 1005/2008, vessels included in the IUU vessel lists adopted by regional fisheries management organisations are to be included in the Union list. (4) All regional fishery management organisations provide for the establishment and regular up-date of IUU vessel lists in accordance with their respective rules (8). (5) According to Article 30 of Regulation (EC) No 1005/2008, upon the receipt from regional fisheries management organisations of the lists of fishing vessels presumed or confirmed to be involved in illegal, unreported and unregulated fishing, the Commission is to update the Union list. Since the Commission has received new lists from the regional fisheries management organisations, the Union list should now be updated. (6) Considering that the same vessel might be listed under different names and/or flags depending on the time of its inclusion on the regional fisheries management organisations lists, the updated Union list should include the different names and/or flags as established by the relevant regional fisheries management organisations. (7) Regulation (EU) No 468/2010 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Part B of the Annex to Regulation (EU) No 468/2010 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 131, 29.5.2010, p. 22. (3) OJ L 194, 26.7.2011, p. 14. (4) OJ L 350, 20.12.2012, p. 38. (5) OJ L 193, 16.7.2013, p. 6. (6) OJ L 43, 13.2.2014, p. 47. (7) OJ L 199, 29.7.2015, p. 12. (8) Last updates: CCAMLR: 2015/2016 IUU list as adopted at annual meeting CCAMLR- XXXIV, 19 October-30 October 2015; SEAFO: SEAFO IUU vessel list as adopted at 12th annual meeting of the Commission, 30 November-3 December 2015; ICCAT: 2015 IUU list as adopted at 24th regular meeting of the Commission, 10 November-17 November 2015; IATTC: 2015 list as adopted at 89th meeting of IATTC, 29 June-3 July 2015; NEAFC: IUU B list AM 2015-07 as adopted at 34th annual meeting, 9 November-13 November 2015; NAFO: 2015 list as adopted at 37th annual meeting, 21 September-25 September 2015; WCPFC: WCPFC IUU vessel list for 2016, effective from 7 February 2016 as adopted at 20th regular session of the Commission, 3 December-8 December 2015; IOTC: IOTC IUU vessels list, approved at 20th session of the IOTC, 23 May-27 May 2016; GFCM: 2016 IUU list as adopted at 40th session, 30 May-3 June 2016; SPRFMO: 2016 IUU vessel list as adopted at 4th Commission meeting, 25-29 January 2016. ANNEX IMO (1) ship identification number/RFMO Reference Vessel's name (previous name) (2) Flag State or Flag Territory [according to a RFMO] (2) Listed in RFMO (2) 20060010 [ICCAT] ACROS No 2 Unknown (latest known flag: Honduras) ICCAT, GFCM 20060009 [ICCAT] ACROS No 3 Unknown (latest known flag: Honduras) ICCAT, GFCM 7306570 ALBORAN II (WHITE ENTERPRISE [NAFO, NEAFC]/WHITE, ENTERPRISE, ENXEMBRE, ATALAYA, REDA IV, ATALAYA DEL SUR [SEAFO]) Unknown (latest known flags: Panama, Saint Kitts and Nevis) [NAFO, NEAFC, SEAFO]/Panama [GFCM] NEAFC, NAFO, SEAFO, GFCM 7424891 ALDABRA (OMOA I [CCAMLR, GFCM]) Unknown (latest known flags: Tanzania, Honduras [CCAMLR])/Tanzania (GFCM) CCAMLR, SEAFO, GFCM 7036345 AMORINN (ICEBERG II, LOME, NOEMI [CCAMLR, GFCM]) Unknown (latest known flags: Togo, Belize [CCAMLR]) CCAMLR, SEAFO, GFCM 2015001[ICCAT] ANEKA 228 Unknown IOTC, ICCAT 2015002[ICCAT] ANEKA 228; KM. Unknown IOTC, ICCAT 9037537 BAROON (LANA, ZEUS, TRITON I [CCAMLR])/LANA (ZEUS, TRITON-1, KINSHO MARU No 18 [GFCM]) Tanzania (latest known flags: Nigeria, Mongolia, Togo, Sierra Leone [CCAMLR]) [CCAMLR, SEAFO]/Unknown [GFCM] CCAMLR, SEAFO, GFCM 12290 [IATTC]/20110011 [ICCAT] BHASKARA No 10 Unknown (latest known flag: Indonesia) IATTC, ICCAT, GFCM 12291 [IATTC]/20110012 [ICCAT] BHASKARA No 9 Unknown (latest known flag: Indonesia) IATTC, ICCAT, GFCM 20060001 [ICCAT] BIGEYE Unknown ICCAT, GFCM 20040005 [ICCAT] BRAVO Unknown ICCAT, GFCM 9407 [IATTC]/20110013 [ICCAT] CAMELOT Unknown (latest known flag: Belize [IATTC]) IATTC, ICCAT, GFCM 6622642 CHALLENGE (PERSEVERANCE, MILA [CCAMLR]/MILA, ISLA, MONTANA CLARA, PERSEVERANCE [GFCM]) Unknown (latest known flags: Panama, Equatorial Guinea, United Kingdom [CCAMLR])/Panama [GFCM] CCAMLR, SEAFO, GFCM 20150003 [ICCAT] CHI TONG Unknown IOTC, ICCAT 125 [IATTC]/20110014 [ICCAT] CHIA HAO No 66 Unknown (latest known flag: Belize [IATTC, ICCAT]) IATTC, ICCAT, GFCM 7913622 DAMANZAIHAO (LAFAYETTE) Peru (latest known flag: Russia) SPRFMO 20080001 [ICCAT] DANIAA (CARLOS) Unknown (latest known flag: Guinea) [ICCAT]/Guinea [GFCM] ICCAT, GFCM 6163 [IATTC]/20130005 [ICCAT] DRAGON III Unknown IATTC, ICCAT, GFCM 8604668 EROS DOS (FURABOLOS) Unknown (latest known flags: Panama, Seychelles) [NAFO, NEAFC, SEAFO]/Panama [GFCM] NEAFC, NAFO, SEAFO, GFCM 20150004 [ICCAT] FU HSIANG FA 18 Unknown IOTC, ICCAT 20150005 [ICCAT] FU HSIANG FA No 01 Unknown IOTC, ICCAT 20150006 [ICCAT] FU HSIANG FA No 02 Unknown IOTC, ICCAT 20150007 [ICCAT] FU HSIANG FA No 06 Unknown IOTC, ICCAT 20150008 [ICCAT] FU HSIANG FA No 08 Unknown IOTC, ICCAT 20150009 [ICCAT] FU HSIANG FA No 09 Unknown IOTC, ICCAT 20150010 [ICCAT] FU HSIANG FA No 11 Unknown IOTC, ICCAT 20150011 [ICCAT] FU HSIANG FA No 13 Unknown IOTC, ICCAT 20150012 [ICCAT] FU HSIANG FA No 17 Unknown IOTC, ICCAT 20150013 [ICCAT] FU HSIANG FA No 20 Unknown IOTC, ICCAT 20150014 [ICCAT] FU HSIANG FA No 21 Unknown IOTC, ICCAT 20130003 [ICCAT] FU HSIANG FA No 21 [ICCAT, IOTC]/FU HSIANG FA [GFCM] Unknown IOTC, ICCAT, GFCM 20150015 [ICCAT] FU HSIANG FA No 23 Unknown IOTC, ICCAT 20150016 [ICCAT] FU HSIANG FA No 26 Unknown IOTC, ICCAT 20150017 [ICCAT] FU HSIANG FA No 30 Unknown IOTC, ICCAT 7355662/20130001 [ICCAT]/M-01432 [WCPFC] FU LIEN No 1 Unknown (latest known flag: Georgia) [WCPFC]/Georgia [ICCAT, GFCM] WCPFC, ICCAT, GFCM 20130004 [ICCAT] FULL RICH Unknown (latest known flag: Belize [IOTC]) IOTC, ICCAT, GFCM 20080005 [ICCAT] GALA I (MANARA II, ROAGAN) Unknown (latest known flags: Libya, Isle of Man [ICCAT]) ICCAT, GFCM 6591 [IATTC]/20130006 [ICCAT] GOIDAU RUEY No 1 (GOIDAU RUEY 1 [IATTC, ICCAT]) Unknown (latest known flag: Panama) IATTC, ICCAT, GFCM 7020126 GOOD HOPE (TOTO [CCAMLR]/TOTO, SEA RANGER V [GFCM]) Nigeria CCAMLR, SEAFO, GFCM 6719419 [NEAFC, SEAFO]/6714919 [NAFO, SEAFO] GORILERO (GRAN SOL) Unknown (latest known flags: Sierra Leone, Panama [NAFO, NEAFC, GFCM]) NEAFC, NAFO, SEAFO, GFCM 2009003 [ICCAT] GUNUAR MELYAN 21 Unknown IOTC, ICCAT, GFCM 7322926 HEAVY SEA (DUERO, JULIUS, KETA, SHERPA UNO [CCAMLR]) Unknown (latest known flags: Panama, Saint Kitts and Nevis, Belize) [CCAMLR]/Panama [GFCM] CCAMLR, SEAFO, GFCM 20150018 [ICCAT] HOOM XIANG 101 Unknown (latest known flag: Malaysia) IOTC, ICCAT 20150019 [ICCAT] HOOM XIANG 103 Unknown (latest known flag: Malaysia) IOTC, ICCAT 20150020 [ICCAT] HOOM XIANG 105 Unknown (latest known flag: Malaysia) IOTC, ICCAT 20100004 [ICCAT] HOOM XIANG II [ICCAT, IOTC]/HOOM XIANG 11 [GFCM] Unknown (latest known flag: Malaysia) IOTC, ICCAT, GFCM 7332218 IANNIS 1 [NEAFC]/IANNIS I (MOANA MAR, CANOS DE MECA [GFCM]) [NAFO, SEAFO, GFCM] Unknown (latest known flag: Panama [NEAFC, NAFO, SEAFO]) NEAFC, NAFO, SEAFO, GFCM 6803961 ITZIAR II (SEABULL 22, CARMELA, GOLD DRAGON, GOLDEN SUN, NOTRE DAME, MARE [CCAMLR, GFCM]) Nigeria (latest known flags: Mali, Nigeria, Togo, Equatorial Guinea, Bolivia, Namibia [CCAMLR]) [CCAMLR, SEAFO]/Mali [GFCM] CCAMLR, SEAFO, GFCM 9505 [IATTC]/20130007 [ICCAT] JYI LIH 88 Unknown IATTC, ICCAT, GFCM 20150021 [ICCAT] KIM SENG DENG 3 Bolivia IOTC, ICCAT 7905443 KOOSHA 4 (EGUZKIA [GFCM]) Iran CCAMLR, SEAFO, GFCM 20150022 [ICCAT] KUANG HSING 127 Unknown IOTC, ICCAT 20150023 [ICCAT] KUANG HSING 196 Unknown IOTC, ICCAT 7322897/20150024 [ICCAT] KUNLUN (TAISHAN, CHANG BAI, HOUGSHUI, HUANG HE 22, SIMA QIAN BARU 22, CORVUS, GALAXY, INA MAKA, BLACK MOON, RED MOON, EOLO, THULE, MAGNUS, DORITA [CCAMLR]/TAISHAN [IOTC, ICCAT]) [CCAMLR, SEAFO, IOTC, ICCAT]/HUANG HE 22 (SIMA QIAN BARU 22, DORITA, MAGNUS, THULE, EOLO, RED MOON, BLACK MOON, INA MAKA, GALAXY, CORVUS) [GFCM] Unknown (latest known flags: Indonesia, Tanzania, North Korea (DPRK), Panama, Sierra Leone, Equatorial Guinea, Saint Vincent and the Grenadines, Uruguay) [CCAMLR]/Equatorial Guinea [IOTC, ICCAT]/Tanzania, Unknown [GFCM] CCAMLR, SEAFO, GFCM, IOTC, ICCAT 20060007 [ICCAT] LILA No 10 Unknown (latest known flag: Panama) ICCAT, GFCM 7388267 LIMPOPO (ROSS, ALOS, LENA, CAP GEORGE [CCAMLR]) Unknown (latest known flags: Togo, Ghana, Seychelles, France [CCAMLR]/Togo, Ghana, Seychelles [GFCM]) CCAMLR, SEAFO, GFCM 20150025 [ICCAT] MAAN YIH HSING Unknown IOTC, ICCAT 20040007 [ICCAT] MADURA 2 Unknown ICCAT, GFCM 20040008 [ICCAT] MADURA 3 Unknown ICCAT, GFCM 7325746 MAINE [NAFO, NEAFC, GFCM]/MAINE, LABIKO (GUINESPA I, MAPOSA NOVENO) [SEAFO] Guinea NEAFC, NAFO, SEAFO, GFCM 20060002 [ICCAT] MARIA Unknown ICCAT, GFCM 20060005 [ICCAT] MELILLA No 101 Unknown (latest known flag: Panama) ICCAT, GFCM 20060004 [ICCAT] MELILLA No 103 Unknown (latest known flag: Panama) ICCAT, GFCM 7385174 MURTOSA Unknown (latest known flag: Togo [NAFO, NEAFC, SEAFO]) NEAFC, NAFO, SEAFO, GFCM 9009918 MYS MARII Russia SPRFMO M-00545 [WCPFC]/14613 [IATTC]/C-00545, 20110003 [ICCAT] NEPTUNE Unknown (latest known flag: Georgia) [WCPFC]/Georgia [IATTC, ICCAT, GFCM] IATTC, ICCAT, WCPFC, GFCM 20060003 [ICCAT] No 101 GLORIA (GOLDEN LAKE) Unknown (latest known flag: Panama) ICCAT, GFCM 20060008 [ICCAT] No 2 CHOYU Unknown (latest known flag: Honduras) ICCAT, GFCM 20060011 [ICCAT] No 3 CHOYU Unknown (latest known flag: Honduras) ICCAT, GFCM 20040006 [ICCAT] OCEAN DIAMOND Unknown ICCAT, GFCM 7826233/20090001 [ICCAT] OCEAN LION Unknown (latest known flag: Equatorial Guinea) IOTC, ICCAT, GFCM 7816472 OKAPI MARTA Belize GFCM 11369 [IATTC]/20130008 [ICCAT] ORCA Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM 20060012 [ICCAT] ORIENTE No 7 Unknown (latest known flag: Honduras) ICCAT, GFCM 5062479 PERLON (CHERNE, BIGARO, HOKING, SARGO, LUGALPESCA [CCAMLR]/CHERNE, SARGO, HOKING, BIGARO, UGALPESCA [GFCM]) Unknown (latest known flags: Mongolia, Togo, Uruguay) [CCAMLR, GFCM] CCAMLR, SEAFO, GFCM 6607666 RAY (KILY, CONSTANT, TROPIC, ISLA GRACIOSA [CCAMLR]/KILLY, CONSTANT, TROPIC, ISLA GRACIOSA [NEAFC, GFCM]) Unknown (latest known flags: Belize, Equatorial Guinea, South Africa [CCAMLR]) [CCAMLR, SEAFO]/Belize (previous flags: South Africa, Equatorial Guinea, Mongolia) [NEAFC] CCAMLR, NEAFC, SEAFO, GFCM 95 [IATTC]/20130009 [ICCAT] REYMAR 6 Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM 20130013 [ICCAT] SAMUDERA PASIFIK No 18 (KAWIL No 03, LADY VI-T-III [ICCAT]) Indonesia ICCAT, GFCM 20150026 [ICCAT] SAMUDERA PERKASA 11 Unknown IOTC, ICCAT 20150027 [ICCAT] SAMUDRA PERKASA 12 [IOTC]/SAMUDERA PERKASA 12 [ICCAT] Unknown IOTC, ICCAT 20080004 [ICCAT] SHARON 1 (MANARA 1, POSEIDON) Unknown (latest known flags: Libya, United Kingdom) ICCAT, GFCM 20150028 [ICCAT] SHUEN SIANG Unknown IOTC, ICCAT 20150029 [ICCAT] SIN SHUN FA 6 Unknown IOTC, ICCAT 20150030 [ICCAT] SIN SHUN FA 67 Unknown IOTC, ICCAT 20150031 [ICCAT] SIN SHUN FA 8 Unknown IOTC, ICCAT 20150032 [ICCAT] SIN SHUN FA 9 Unknown IOTC, ICCAT 20050001 [ICCAT] SOUTHERN STAR 136 (HSIANG CHANG) Unknown (latest known flag: Saint Vincent and the Grenadines) ICCAT, GFCM 20150034 [ICCAT] SRI FU FA 168 Unknown IOTC, ICCAT 20150035 [ICCAT] SRI FU FA 18 Unknown IOTC, ICCAT 20150036 [ICCAT] SRI FU FA 188 Unknown IOTC, ICCAT 20150037 [ICCAT] SRI FU FA 189 Unknown IOTC, ICCAT 20150038 [ICCAT] SRI FU FA 286 Unknown IOTC, ICCAT 20150039 [ICCAT] SRI FU FA 67 Unknown IOTC, ICCAT 20150040 [ICCAT] SRI FU FA 888 Unknown IOTC, ICCAT 9405 [IATTC]/20130010 [ICCAT] TA FU 1 Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM 9179359 TAVRIDA (AURORA, PACIFIC CONQUEROR) Russia (latest known flag: Peru) SPRFMO 6818930 TCHAW (REX, CONDOR, INCA, VIKING, CISNE AZUL [CCAMLR]) Unknown (latest known flags: Togo, Belize, Seychelles) [CCAMLR, GFCM] CCAMLR, SEAFO, GFCM 13568 [IATTC]/20130011 [ICCAT] TCHING YE No 6 (EL DIRIA I) Unknown (latest known flags: Belize, Costa Rica) IATTC, ICCAT, GFCM 20150041 [ICCAT] TIAN LUNG No 12 Unknown IOTC, ICCAT 7321374 TRINITY (ENXEMBRE, YUCUTAN BASIN, FONTE NOVA, JAWHARA [NEAFC, NAFO, SEAFO]) Unknown (latest known flags: Ghana, Panama [NAFO]/Ghana, Panama, Morocco [NEAFC]) [NAFO, NEAFC, SEAFO]/Ghana [GFCM] NEAFC, NAFO, SEAFO, GFCM 8713392 VIKING (OCTOPUS I, BERBER, SNAKE, PION, THE BIRD, CHU LIM, YIN PENG, THOR 33, ULYSES, GALE, SOUTH BOY, PISCIS) [CCAMLR]/OCTOPUS 1 (PISCIS, SOUTH BOY, GALE, ULYSES, THOR 33, YIN PENG, CHU LIM, THE BIRD, PION) [GFCM] Nigeria (latest known flags: Sierra Leone, Libya, Mongolia, Honduras, North Korea (DPRK), Equatorial Guinea, Uruguay [CCAMLR]) [CCAMLR, SEAFO]/Mongolia [GFCM] CCAMLR, SEAFO, GFCM 8994295/129 [IATTC]/20130012 [ICCAT] WEN TENG No 688 (MAHKOIA ABADI No 196) Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM 20140001 [ICCAT]/15579 [IATTC] XIN SHI JI 16 Fiji ICCAT, IATTC 20150042 [ICCAT] YI HONG 106 Bolivia IOTC, ICCAT 20150043 [ICCAT] YI HONG 116 Bolivia IOTC, ICCAT 20150044 [ICCAT] YI HONG 16 Unknown IOTC, ICCAT 20150045 [ICCAT] YI HONG 3 Unknown IOTC, ICCAT 20150046 [ICCAT] YI HONG 6 Bolivia IOTC, ICCAT 20130002 [ICCAT] YU FONG 168 Chinese Taipei WCPFC, ICCAT, GFCM 20150048 [ICCAT] YU FONG 168 Unknown IOTC, ICCAT 2009002 [ICCAT] YU MAAN WON Unknown (latest known flag: Georgia) IOTC, ICCAT, GFCM 9319856/20150033 [ICCAT] ZEMOUR 1 (KADEI, SONGHUA, YUNNAN, NIHEWAN, HUIQUAN, WUTAISHAN ANHUI 44, YANGZI HUA 44, TROSKY, PALOMA V [CCAMLR]) [CCAMLR, SEAFO]/SONGHUA (YUNNAN) [IOTC, ICCAT]/HUIQUAN, WUTAISHAN ANHUI 44 [GFCM] Mauritania (latest known flags: Equatorial Guinea, Indonesia, Tanzania, Mongolia, Cambodia, Namibia, Uruguay [CCAMLR]) [CCAMLR, SEAFO]/Unknown (latest known flag: Equatorial Guinea) [IOTC, ICCAT]/Tanzania [GFCM] CCAMLR, SEAFO, GFCM, IOTC, ICCAT 9042001/20150047 [ICCAT] ZEMOUR 2 (LUAMPA, YONGDING, CHENGDU, JIANGFENG, SHAANXI HENAN 33, XIONG NU BARU 33, DRACO I, LIBERTY, CHILBO SAN 33, HAMMER, SEO YANG No 88, CARRAN [CCAMLR]/YONDING [SEAFO]) [CCAMLR, SEAFO]/YONGDING (JIANGFENG) [IOTC, ICCAT]/SHAANXI HENAN 33 (XIONG NU BARU 33, LIBERTY, CHILBO SAN 33, HAMMER, CARRAN, DRACO-1) [GFCM] Mauritania (latest known flags: Equatorial Guinea, Indonesia, Tanzania, Panama, Sierra Leone, North Korea (DPRK), Togo, Republic of Korea, Uruguay [CCAMLR]) [CCAMLR, SEAFO]/Equatorial Guinea [IOTC, ICCAT]/Tanzania [GFCM] CCAMLR, SEAFO, GFCM, IOTC, ICCAT (1) International Maritime Organization. (2) For any additional information consult the websites of the regional fisheries management organisations (RFMOs).